Exhibit 23-c CONSENT OF EXPERT We consent to the references to our firm and to our reports with respect to estimation of the liability for pending and reasonably estimable unasserted future asbestos-related claims, which are included in Note 22 of the Notes to Consolidated Financial Statements in the Annual Report on Form 10-K of Meritor, Inc. (“Meritor”) for the fiscal year ended October 2, 2011 and to the incorporation by reference of such reference into the following Registration Statements of Meritor: Form Registration No. Purpose S-8 333-171713 Amended 2010 Long-term Incentive Plan S-8 333-164333 2010 Long-Term Incentive Plan S-3 333-163233 Registration of common stock, preferred stock, warrants and guarantees of debt securities S-8 333-141186 2007 Long-Term Incentive Plan S-3 333-143615 Registration of convertible notes, guarantees and common stock S-3 333-134409 Registration of convertible notes, guarantees and common stock S-8 333-107913 Meritor, Inc. Savings Plan S-8 333-123103 Meritor, Inc. Hourly Employees Savings Plan S-3 333-58760 Registration of debt securities S-8 333-49610 1997 Long-Term Incentives Plan S-3 333-43118 Meritor, Inc. 1988 Stock Benefit Plan S-3 333-43116 Meritor, Inc. 1998 Stock Benefit Plan S-3 333-43112 Meritor, Inc. Employee Stock Benefit Plan S-8 333-42012 Employee Stock Benefit Plan, 1988 Stock Benefit Plan and 1998 Employee Stock Benefit Plan BATES WHITE LLC By: /s/ Charles E. Bates Charles E. Bates, Ph.D. President and CEO Date: November 21, 2011
